Pruco Life Insurance Company of New JerseySun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company of New Jersey 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 802-9560 May 1, 2016 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Re:Pruco Life of New Jersey Variable Appreciable Account (Registration No. 002-89780) Ladies and Gentlemen: Pursuant to subparagraph (j) of Rule 497 under the Securities Act of 1933, the Registrant hereby certifies: (i) that its Prospectus that would have been filed pursuant to Rule 497(c) would not have differed from the Prospectus contained in Post-Effective Amendment No. 48; and (ii) that the text of Post-Effective Amendment No. 48 was filed electronically on April 13, 2016 (Accession No. 0000828972-16-000175). By:/s/ Sun-Jin Moon Sun-Jin Moon Vice President and Assistant Secretary Pruco Life Insurance Company of New Jersey via EDGAR
